IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RICHARD SCOTT,
                                                  No. 72940-3-1
                     Respondent
                                                  DIVISION ONE
      v.

                                                  UNPUBLISHED OPINION
DON PORTER,

                    Appellant.                    FILED: DEC 28 2015
      PER CURIAM. Richard Scott appeals from the trial court's order granting

respondent's special motion to strike under RCW 4.24.525, Washington's Strategic

Lawsuit Against Public Participation statute. While Scott's appeal was pending, our

Supreme Court declared RCW 4.24.525 unconstitutional in its entirety. Davis v. Cox,

183 Wash. 2d 269, 275, 351 P.3d 862 (2015). We agree with respondent that this matter

must be therefore be remanded with directions to vacate the trial court's order and the

award of damages and attorney fees.

      The stay previously imposed is lifted. We reverse and remand for further

proceedings, with instructions to the trial court to vacate the order granting the motion

to strike and the award of damages and attorney fees.

       Reversed and remanded for further proceedings.

                                 For the court:



                                                         I /\ cAx* y j


 '&*"•     M33QM7